Case 2:21-cv-03046-ER Document13 Filed 07/27/21 Page 1 of 2

AO 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania

 

 

)
)
CHESTNUT STREET CONSOLIDATED, LLC
Plaintiff(s) )
v. 5 Civil Action No. 21-3046
BAHAA DAWARA; IMAD DAWARA; FATAN J
DAWARA also known as FATEN DAWARA; )
MATSAA DAWARA: MIRVAT DAWARA; ABEER )
NAIM; HITHAM ALBAROUKI also known as )
HAITHAM ALBAROUKI; DOE INDIVIDUALS (1- )
10) AND DOE ENTITIES (1-10) )
Defendant(s)
SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address) Abeer Naim
1007 Milmont Avenue
Swarthmore, PA 19081

’ A lawsuit has been filed against you.

* Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed: R. Civ,
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion usider Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

GARY FRANCIS SEITZ

Gellert Scali Busenkell & Brown LLC
Philadelphia Office 8 Penn Center

1628 John F. Kennedy Blvd - Suite 1901
PHILADELPHIA, PA 19103

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

CLERK OF COURT

Date: 7/15/2021 | o/Bréau Y. Weissman

Signature of Clerk or Deputy Clerk

 

 

 

 
Case 2:21-cv-03046-ER Document13 Filed 07/27/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 21-3046.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4{I))

This summons, complaint, ex parte motion & order for (name of individual and title, if any) Abeer Naim
was received by me on 7/20/2021.

[X] | personally served the summons, complaint, ex parte motion & order on the individual at
(place) *NEW ADDRESS: 19 Ridgeway Avenue, Norwood, PA 19074 on (date) 7/26/2021 at 12:47 p.m.; or

[ ] | left the summons at the individual’s residence or usual place of abode with (nome)
, a person of suitable age and discretion who resides there, on {date}
and mailed a copy to the individual's last known address; or

 

 

 

[ ] | served the summons (name of individual) _, who is designated by
law to accept service of process on behalf of (name of organization)
On (date) ;or
[ ] lt returned the summons unexecuted because : or

 

{ ] Other (specify):
My fees are $ for travel and $ for services, for a total of S

| declare under penalty of perjury that this information is true.

ler Q . Gerke

Server's signature
Kevin J. O'Rourke, Special Process Server

Date: 7/27/2021

 

O’ Rourke Investigative Associates, Inc.
1225 North King Street, Suite 400

P, O. Box 368

Wilmington, DE 19899-0368

Additional information regarding attempted service, etc:
